Citation Nr: 1749892	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a right little finger fracture.

2.  Entitlement to an effective date earlier than December 2, 2016, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and August 2011 and May 2017 rating decisions of the RO in Atlanta, Georgia.

In May 2015, the Veteran testified during a hearing at the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2016, the Board remanded these matters for additional development.  Also at that time, the issues of entitlement to service connection for a right ankle disability, a left ankle disability, bilateral tinea pedis, right wrist carpal tunnel syndrome, and entitlement to TDIU were remanded.  A May 2017 rating decision granted service connection for a right ankle disability, a left ankle disability, bilateral tinea pedis, a right wrist disability, and a TDIU.  As that is a full grant of the benefit sought with regard to the issues of entitlement to service connection for a right ankle disability, a left ankle disability, bilateral tinea pedis, and right wrist carpal tunnel syndrome, those issues are no longer on appeal. 

The issue of entitlement to an earlier effective date for TDIU is REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

The Veteran's right little finger is currently in receipt of the maximum schedular disability rating for service-connected residuals of a right little finger fracture. The competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a fracture of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided VA examinations in August 2010, March 2016, and November 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2017).  The diagnostic codes pertaining to range of motion do not subsume those regulatory provisions, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2017).  However, rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as that would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2014).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on factors such as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran was granted service connection for residuals of a fracture of the right little finger and assigned an initial 0 percent rating under Diagnostic Code 5230.

Under Diagnostic Code 5230, a 0 percent rating is the maximum rating for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2017).  Amputation of the little finger is assigned a 10 percent rating with metacarpal resection at the proximal interphalangeal joint or proximal thereto.  Amputation of the little finger is assigned a 20 percent rating with metacarpal resection with more than one half of the bone lost.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2017).  Favorable or unfavorable ankylosis of the little finger is assigned a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2017).  

On VA examination in August 2010, the Veteran reported experiencing right hand little finger pain that he treated with Ibuprofen.  He was right handed.  The examiner indicated that there was not an overall decrease in hand strength or dexterity.  There was not a history of flare-ups.  The examiner found no limitation of motion or objective evidence of pain on active range of motion.  There was no additional limitation of motion or objective evidence of pain following repetitive motion.  No amputation or ankylosis was present.  An X-ray of the right hand found no acute fracture or dislocation in the right hand, nor any bony abnormalities.

On VA examination in March 2016, the Veteran reported experiencing difficulty holding a coffee cup.  He reported flare-ups of sharp, chronic pain.  The Veteran stated that he had difficulty typing, cooking, wiping, writing, gripping, and holding.  The examiner observed that the Veteran had a normal range of motion of the right little finger, and no pain was noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  On repetitive use testing, the Veteran experienced pain.  The examination was being conducted during a flare-up.  Right hand grip was normal, and no muscle atrophy was present.  

On VA examination in November 2016, the Veteran stated that his condition was worsening.  He reported flare-ups of sharp chronic pain.  He had difficulty typing, cooking, wiping, writing, gripping, holding, exercising, shaving, grooming, and cleaning.  On range of motion testing, the right little finger had full extension.  Flexion of the metacarpophalangeal joint was to 0 degrees.  Flexion of the proximal interphalangeal joint was to 30 degrees.  Flexion of the distal interphalangeal joint was to 10 degrees.  There was objective evidence of pain with use of the hand, and there was tenderness to palpation of the hand.  The Veteran was unable to perform repetitive use testing due to pain.  No muscle atrophy was present, but the Veteran had a decreased hand grip.  The Veteran used a hand and wrist brace.  An X-ray found an old healed fracture of the little finger metacarpal with no acute skeletal abnormality.  The Veteran was capable of limited handling and fingering using the right upper extremity.

The Board finds that entitlement to an initial compensable rating for residuals of a right little finger fracture is not warranted.  The maximum schedular rating of 0 percent is in effect under the applicable diagnostic codes for any limitation of motion or ankylosis of the little finger.  That includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular rating is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80 (1995). 

The Board also considered a higher rating under the criteria for unfavorable ankylosis of multiple digits.  However, at no time was there evidence of amputation of the finger, or a condition that more nearly approximated amputation, so as to warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219 (2017).  Similarly, there was no evidence of favorable ankylosis of multiple digits, including the index finger, to warrant a higher rating under Diagnostic Codes 5220-5223.  38 C.F.R. § 4.71a (2017).  The record shows that the Veteran retains function in his fingers and all VA examinations specifically found that there was no ankylosis in the fingers.  Moreover, there is no medical evidence or report by the Veteran that the level of functioning was so diminished as to be equivalent to amputation.  Lastly, there is no X-ray evidence of arthritis to warrant consideration of an initial compensable rating under Diagnostic Code 5010 (2017).  While the Veteran may not have been able to perform repetitive motion testing, that would amount only to a disability approximating favorable ankylosis, which would warrant a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2017).   

The Board has also given to consideration to assigning higher ratings under other diagnostic codes specifically pertaining to neurological impairment.  The Board notes that service connection has been separately awarded for a right wrist disability, claimed as right wrist scapholunate tear and carpal tunnel syndrome, with the awarding of a 30 percent disability rating pursuant to Diagnostic Code 8515, for moderate incomplete paralysis of the median nerve.  However, relevant to the issue currently before the Board, there is no evidence of neurological defects of the right little finger, that are not already compensated with the right wrist rating.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a compensable rating for neurological impairment.  38 C.F.R. § 4.118, 4.124a (2017).

In reaching this determination, the Board has considered the Veteran's statements with respect to the nature of the service-connected right fifth little finger.  The Veteran's lay testimony is competent to describe certain symptoms associated with the disability, to include pain and weakness.  The Veteran's history and symptoms reports have been considered, including as presented in the medical evidence, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to rating the pertinent symptoms of such service-connected disability.  While the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right little finger disability.  The Veteran's testimony does not suggest that it is at least as likely as not that a condition equivalent to amputation of the little finger is present.  Therefore, a compensable rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In evaluating the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2017).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2017); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right little finger is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right little finger disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  Moreover, the diagnostic codes in the rating schedule corresponding to disabilities of the fingers provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2017); Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2017); Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, present disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to make the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to make inadequate the schedular rating criteria.


ORDER

Entitlement to an initial compensable rating for a right little finger fracture is denied.


REMAND

A May 2017 decision awarded TDIU, effective December 2, 2016.   In September 2017, the Veteran submitted a timely notice of disagreement with the effective date of the TDIU award.  No statement of the case has been issued addressing that issue.  Therefore, that claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an effective date earlier than December 2, 2016 for that assignment of TDIU .  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


